Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269) in view of Bodorik et al. (US 20200211005).
Referring to claims 1, 8, and 15,
Biernat, which is directed to blockchain-industrial devices, discloses,
(Claims 1 and 8) a processor configured to (Biernat paragraph 162 disclosing that the invention can include computers for interacting across a network. Computers and servers include one or more processors.)
(Claim 15) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Biernat paragraph 162 disclosing that the invention can include computers for interacting across a network. Computers and servers include one or more processors configured to execute instruction stored in media such as RAM, ROM or removable memory devices.)
 reserve, via a first blockchain node, use of an asset from a second blockchain node, generate a transaction comprising sensitive details about reserving the use of the asset, (Biernat paragraph 34 a node is intended to refer to a computer related entity or an entity related to or part of an operational apparatus with one or more specific functionalities. Biernat paragraph 54 disclosing that data associated with a block’s transactions are hashed and the collection of transaction data and their associated hashes create a Merkle tree of hashes.  Biernat paragraph 61 teaching that an blockchain –enabled industrial devices an utilize blockchain technology in connection with such tasks like asset and product lifecycle management within a factory, regulatory compliance, customer partner entitlements management, management and tracking of supply chains, and inventory management across a supply chain among others. Biernat paragraph 65 disclosing that hashing component can be configured to has transaction data and generate Merkle trees in accordance with a blockchain instruction. Instruction execution component can be configured to execute blockchain instructions that create blocks representing transactions received or executed by the blockchain industrial device, add the blocks to industrial blockchains maintained on the device and update the device’s blockchain ledger.  Biernat paragraph 79 disclosing that the transaction instruction can be used to configure the blockchain engine to generate hashes for transaction data in connection with generating a new block as well as to perform block validation. Biernat paragraph 123 in addition to manufacturing transactions, the composite industrial blockchain associated with the unit of product can also record product handling and location tracking information as well as business related information such as order information or purchase information.)
generate a hash of the transaction which proves the reserving of the use of the asset and hides the sensitive details of the transaction, and store the generated hash via a shared blockchain ledger which is shared by a network of blockchain nodes including the first blockchain node, the second blockchain node, and other blockchain nodes; (Biernat paragraph 98 teaching that during bottling and filling operations at the manufacturing entity, blockchain enable industrial devices at the facility can generate and update both private blockchains that record production data intended for internal use only as well as public blockchains comprising transaction data that can be accessed and view by devices associated with the relevant OEM. Biernat paragraph 132 an industrial blockchain can be generated that allows the blockchain’s hash information to be made to all entities within the ecosystem while keeping the blockchain’s transaction data private.)
and store the sensitive details of the transaction in a private database between the first and second blockchain nodes which is hidden from the other blockchain nodes. (Biernat paragraph 96 disclosing that that during the machine build, blockchain enabled industrial devices at the OEMs can generate private blockchains that record transactions and associated data associated with the machine building process that are to be accessible only by authorized devices and personnel associated with the OEM.)
updating a value for a total quantity of assets that are currently reserved via the network of blockchain nodes based on the reserved use of the asset and storing the updated value in a state database of the shared blockchain ledger;
However Bodorik, which is directed to tracking the provenance of an item, service, and/or payment, teaches updating a value for a total quantity of assets that are currently reserved via the network of blockchain nodes based on the reserved use of the asset and storing the updated value in a state database of the shared blockchain ledger; (Bodorik paragraph 98 teaching one or more products, or a supply of some material, or service, or funds, or anything that can be described in various units, is referred to in this application as an item. Thus, although the word item is not a collective noun, it is used to refer not only to a product, such as a widget, but also to supply, such as a ton of ore, or a volume of liquid chemical, or to a service, or funds being transferred, such as a payment. Furthermore, the term “transaction” is used as a synonym for the term “trading activity record”. Furthermore, when dealing with physically countable items, such as 20 widgets being shipped, instead of referring to the 20 widgets simply as a shipped item, they are referred to as an item-set. For services and payments, however, the quantity is used is one, such as one payment or service, i.e., payments and service are treated as individually tracked units. Bodorik paragraph 143 teaching the PFTS 110 stores provenance transaction information on a blockchain 170. The PFTS can then use the provenance transaction data stored on the blockchain to automatically summarize the status of all flows and/or suppliers of a given product or service or payment throughout slices or the whole of a value chain. Bodorik paragraph 144 teaching after the PFTS 110 extracts information from the work orders on services and goods that are input into the transformation and that are also produced by the transformation, one method of this invention introduces a new workflow and users and system associates unique IDs with the items that are output and information about the inputs to these transforms and their outputs, including relevant information, such as weights, quantities, hours, for both input and output goods and supplies or services. These IDs and attributes are recorded/stored in the form of transactions on the blockchain and/or in a data store. Bodorik paragraph 155 teaching for a Transform transaction, PFTS also modifies the records, of the items input into the transform process, to update the quantity/weight/volume that were consumed by the transform. Bodorik paragraph 156 teaches in another alternate embodiment (in which information about the item-sets is recorded on the blockchain) the system may validate the request for correctness and completeness of request parameters and then ensure that there is sufficient material (quantity, volume, weight) available to fulfill the transaction. If there are errors in the input parameters or insufficient material/items, then the transaction request is unsuccessful and the returned is an error message indicating the reason for failure. In this embodiment information about item-sets stored on the blockchain represents the level of stock on-hand for the item-set, that is the quantity (number of units), and/or volume, and/or weight available (e.g., quantity of 4 tanks of pressurized chemical, of 100 litres each and/or weighing 50 kg each. Bodorik paragraph 189 teaching each item, which served as input to the transform, must be updated to decrease the quantity/weight/volume, as is appropriate, of the item depending on how much of the item was consumed by the transform. The Blockchain Interface 1170 sends a request 2047 to update the first item serving as input to the transform, while the message 2048 is the response from the Blockchain 170 to the Blockchain Interface 1170. This exchange repeats for each additional item that served as input to the transform. Bodorik paragraph 190 Once the transaction is stored on the blockchain and, if necessary, item records are also stored on the blockchain 170, then Transaction Processing 1050 submits a request 2060 to the Data Structure Interface 1180 to write ancillary information to the Data Store 180—information to be written includes the PFTS Transaction ID; the item ID as used by the Client ES 121 to identify the item; the PFTS item ID; if the transaction is Ship-item, record that the transaction is un-reconciled; if the transaction is Change-custody, record that the transaction is un-reconciled. Data Structure Interface 1180 submits a request 2065 to the Data Store 180, which stores the requested information and responds with a message 2070 to the DS Interface 1180, which then responds with a message 2080 to Transaction processing 1050.)
One of ordinary skill in the art would have been motivated to combine the invention disclosed in Biernat, which relates to storage, management, and distribution of manufacturing and supply chain data (Biernat paragraph 2) and Bodorik as Bodorik further develops tracking information in a supply chain environment. (Bodorik paragraph 16) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with the motivation updating a value for a total quantity of assets that are currently reserved via the network of blockchain nodes based on the reserved use of the asset and storing the updated value in a state database of the shared blockchain ledger with the motivation keeping the inventory up-to date in response to performed transactions. (Bodorik paragraph 156)
Referring to claims 2, 9, and 16,
Bodorik further teaches wherein the sensitive details about reserving the use of the asset which are hidden comprise a price value of the reservation of the asset, and a customer name of a user that reserved the asset. (Bodorik Abstract teaching the system includes a transaction processing system for generating and recording a provenance transaction that includes information to track the provenance of an item, service, transformation, and/or payment; a blockchain interface for facilitating communication with a blockchain, the blockchain interface configured to store the provenance transaction on the blockchain and to retrieve the provenance transaction from the blockchain 149-154 Whenever an item is registered, or received in a shipment, or received into custody, or service is received, or payment is received, in addition to the activity record/transaction being created and stored on the blockchain. PFTS 110 also creates a record about the item/service/payment itself that includes: i) a new unique PFTS-item-ID, referred to as main-ID, created by PFTS; item-name: ii) ID of the company that owns the item; units of measurements used for the item, such as quantity or volume in liters, or weight in grams, dollars in payments, hours for service; iii) value in measurement units, such as 5 units or 5 liters, or 5 dollars or 5 hours; and iv) other information, pertaining to the item, that is required for provenance and flow tracking. Bodorik paragraph 154 teaching for a Transform transaction, for instance, the PFTS 110 creates a new item record (with content described in the previous paragraph), and records it on the blockchain, for each of the items/services/payments produced by the Transform transaction. 204 -209 teaching The activity record transaction includes information generated by the Privacy and Transaction Generation system 210 and information obtained from the request message 2001. This information includes, but is not limited to:  i) a unique transaction (activity record) ID that is assigned by the Privacy and Transaction Generation System 210 and is stored as a part of the record on the ledger; ii) a Transaction type denoting one of the following transactions that should be generated: Record-item, Ship-item, Receive-item, Change-custody, Receive-custody, Give-service, Receive-service, Payment, and Transform-item. iii) information about the company owning the item(s) in question iv) for each transaction type (except the Transform type and the payment type) information about the item-set that is the subject of the request, including the PFTS main-ID, Company-item-ID and other information that is of interest for the purposes of provenance tracking. Examples include the item name as used by the owning company, assay, weight, quantity, and other information that may depend on the item itself; and v) A timestamp of when the trading record is submitted for recording or when it is being recorded, and the identification of the user or a system that has initialed the recording activity Bodorik paragraph 308 teaching furthermore, in some embodiments the privacy and security management system 195 encrypts the provenance transaction data that is stored on the blockchain 170 so that only users authorized to decrypt the provenance transaction can do so.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Biernat in view of Bodorik to incorporate wherein the sensitive details about reserving the use of the asset which are hidden comprise a price value of the reservation of the asset, and a customer name a user that reserved the asset with the motivation of encrypting personal details regarding a transaction that is accessible only by the parties authorized to view the information. (Bodorik paragraph 308)

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269) in view of Bodorik et al. (US 20200211005) and Kurian et al. (US 20170243025).
Referring to claim 3, 10, and 17,     
Biernat in view of Bodorik does not explicitly disclose, further comprising generating and storing a second transaction on the shared blockchain ledger designating the asset as in-use.
However Kurian, which is directed generating and using a blockchain distributed network for tracking and validating the status of distributed portions of a finite resource and the obligations of users to return portions of the finite resource, teaches:
further comprising generating and storing a second transaction on the shared blockchain ledger designating the asset as in-use.  (Kurian paragraph 26 teaching that the blockchain database may include real-time resource availability information, including real-time information about obligations by users to return portions of a divisible resource and the satisfaction of such obligations. The blockchain database may identify and store in a distributed ledger information pertaining to the status and/or location of a portion of a resource and/or a user’s obligation to return a particular portion of a resource over time. Each time a transaction involving a portion of a resource occurs over time, the blockchain database adds the new transaction to the distributed ledger.) 
One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Biernat and Kurian as Kurian further develops tracking the status of resources in a blockchain environment. 
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Biernat in view of Bodirik and Kurian to incorporate further comprising generating and storing a second transaction on the shared blockchain ledger designating the asset as in-use with the motivation of tracking the allocation of resources and maintaining a record of outstanding obligations. (Kurian paragraph 26)
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269) in view of Bodorik et al. (US 20200211005) and Haldenby et al. (US 20170046693).
Referring to claim 5, 12, and 18,
Biernat in view of Bodorik does not explicitly disclose executing a smart contract that generates the sensitive details and which is mutually agreed to by the first and second blockchain nodes, in response to the first blockchain node requesting use of the asset.
However Haldenby, which is directed to secured blockchain based ledger structures that facilitate event-based control of tracked assets teaches executing a smart contract that generates the sensitive details and which is mutually agreed to by the first and second blockchain nodes, in response to the first blockchain node requesting use of the asset.  (Haldenby paragraph 156 teaching that various parties may mutually agree on terms of a contractual agreement which accords rights to the various parties and obligations for performance. The client devices operated by these various parties may execute mutually compatible smart contract applications that establish and enforce performance of the contractual agreement and further, transmit data indicative of the terms, rights, obligations, and/or performance by the parties to corresponding ones of the financial institution systems, which may process and incorporate portions of the transmitted data into ledger blocks of the exemplary hybrid blockchain ledger data structures.) 
One of ordinary skill in the art would have been motivated to combine the invention disclosed in Biernat and Haldenby as Haldenby further develops the use of smart contracts to facilitate transactions in a blockchain environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Biernat in view of Haldenby to incorporate executing a smart contract that generates the sensitive details and which is mutually agreed to by the first and second blockchain nodes, in response to the first blockchain node requesting use of the asset with the motivation of incorporating smart contracts that can establish, facilitate, verify, and/or enforce the negotiation or performance of a contractual agreement. (Haldenby paragraph 126)
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269) in view of Bodorik et al. (US 20200211005) and Liyan (CN 107194778A).
Referring to claim 6, 13, and 19,
Biernat further discloses wherein the private database between the first and second blockchain nodes (Biernat paragraph 96 disclosing that that during the machine build, blockchain enabled industrial devices at the OEMs can generate private blockchains that record transactions and associated data associated with the machine building process that are to be accessible only by authorized devices and personnel associated with the OEM.)
However Biernat in view of Bodorik does not explicitly disclose is accessible to and regulated by one or more regulator nodes of the blockchain network. 
However, Liyan which is directed to an equipment leasing method and system based on a blockchain, teaches is accessible to and regulated by one or more regulator nodes of the blockchain network. (Liyan page 9 lines 356-362 teaching that the equipment leasing system may further include a regulatory agency node and an investor node. The regulators and financial institutions can access the industry blockchain through the regulatory agency node or the investor node.) 
	One of ordinary skill in the art would have been motivated to combine the invention disclosed in Biernat and Liyan as Liyan further develops the types of entities that may participate in a industrial blockchain environment such as the disclosed in Biernat. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Biernat in view of Liyan to incorporate is accessible to and regulated by one or more regulator nodes of the blockchain network with the motivation of enabling regulatory authorities to conduct due diligence and audit on the asset packages to confirm their authenticity. (Liyan page 9 lines 357-359)
The examiner notes that the claimed portion of “is accessible to and regulated by one or more regulator nodes of the blockchain network “ is currently claimed as an intended use and additionally is not positively recited and therefore the claimed portion does not hold patentable weight. 
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered.

In response to applicant’s amendment for claim 13, the examiner finds persuasive and has 	withdrawn the claim objection.
In response to the applicant’s arguments on pages 6-11 regarding the art rejections, the first argument is that Biernat does not disclose reserving an asset, generating a transaction with sensitive details about reserving the use of the asset, and generating a hash which proves the reserving of the use of the asset. The examiner respectfully disagrees, the examiner notes that there is no positively recited receipt of any type of reservation or associated reservation information in the claims and that the invention is generating a transaction about some reservation. The act of reserving as recited can apply to any type of transaction as interpreted in the Office Action and Biernat does in fact generate transactions that comprise sensitive data (such as the production data for internal use) and subsequently generated hashes of the transactions as cited in the Office Action.
Applicant’s subsequent arguments are directed to the newly introduced amendment claims as in the independent claims (i.e. updating a value for a total quantity of assets that are currently reserved via the network of blockchain nodes based on the reserved use of the asset and storing the updated value in a state database of the shared blockchain ledger) and claims 2, 9, and 16 (wherein the sensitive details about reserving the use of the asset which are hidden comprise a price value of the reservation of the asset, and a customer name of a user that reserved the asset) are rendered moot in view of the newly cited art of Bodorik. Therefore the examiner has maintained the art rejections.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Haldenby (US 20170046806) – directed to real-time product ownership tracking using distributed electronic ledgers. Haldenby paragraph 30 teaching for example, unencrypted conventional ledger blocks may represent a security concern for transactions of sensitive nature and may represent a privacy concern for members of the general public. For instance, information indicative of an interaction of a prior asset owner and a corresponding device, as present within conventional block-chain ledgers, may represent private information that should not be available to future owners, let alone members of the public. Haldenby paragraph 73 teaching discrete data blocks of the conventional block-chain ledgers (e.g., as outlined above in reference to FIG. 2) and of the hybrid block-chain ledgers (e.g., as described in reference to FIG. 3) may include common elements of data that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets. For example, these common data elements may include, but are not limited to, input data that references one or more prior transactions (e.g., a cryptographic hash of the one or more prior transactions), output data that includes instructions for transferring the tracked asset portion to one or more additional owners (e.g., a quantity or number of units of the tracked asset portion that are subject to the transaction and a public key of the recipient), and a digital signature applied to the input and/or output data using a corresponding private key of a current owner of the tracked asset portion. Haldenby paragraph 130 teaching for example, data specifying transaction 308 may include a cryptographic hash 308A of a prior transaction (e.g., which transferred ownership to user 108), a quantity or number of units of the tracked asset portion that are subject to transfer in transaction 308, and a public key of the recipient (e.g., public key 308B of user 110). Further, in some aspects, the data specifying transaction 308 may include a digital signature 308C of the user 108, which may be applied to hash 308A and public key 308B using a private key 308D of user 108. Haldenby paragraph 131 teaching the data specifying transaction 308 may also include user 108's usage data (e.g., as received from connected devices 502), which may be encrypted using master key 301 (e.g., by array controller encryption 604B) to generate an encrypted array 604A of user 108's usage data. The data specifying transaction 308 may also include metadata indicative of a duration of usage, time, date, location, and/or other network connected devices in proximity, which may be encrypted using private crypto key*302A of user 108 (e.g., by array controller encryption 602B) to generate an encrypted array of metadata 602A. Haldenby paragraph 146 teaching embodiments described herein provide a product ownership tracking and control system. Techniques described above and herein for use of the hybrid block-chain ledger for tracking the ownership of assets can be applied to tangible goods, such as products, including manufactured products and Internet-of-things (IoT) enabled property (e.g. a smart house), and intangible goods such as businesses (e.g. company, corporation, LLC, etc.), enabling entities (e.g. joint owner entities, executors of an owner's estate, an owner's attorney, the judge in a case involving an owner, retailers, life insurance claims officers, governmental entities, purchasers, investors, etc.) in embodiments to track and control the ownership and value of these assets downstream after purchase settlement and/or transfer to, for example, joint owners of the assets. Product tracking in accordance with various embodiments is particularly relevant as the world moves toward a technological paradigm known as the Internet of Things (IoT), in which objects are provided with unique identifiers and/or IP addresses and can transfer data over a network without requiring human-to-human or human-to-computer interaction. Heretofore, conventional block chain ledgers could not be adapted to systems for both tracking and controlling the ownership of assets—and particularly joint or partial ownership of such assets—through a block chain ledger. For example, conventional block-chain ledgers could not be adapted to systems for tracking partial or joint ownership of various assets, as ownership rights, agreements, and entity statuses change over the course of time.

Bathia et al. (US 20190325522) – directed to managing urban assets such as parking spaces with a ledger data structure. Bathia paragraph 20 teaching the disclosed approach creates a system that unifies all the stakeholders (e.g., consumers, enforcers, and service providers, etc.) of an ecosystem (e.g., a parking system) through blockchain enabling them to have weighted control and ownership of the data. This approach also enables tracking of the true state of the digital/physical assets by maintaining a single version of truth, thus avoiding disputes and facilitating the on-demand sharing of assets. A blockchain-based ledger can be utilized to track and manage the arrival and departure of, for example, a specific vehicle in a parking spot asset and arranging the transfer of money from the consumer to the provider (i.e., payment for a parking spot). The identity of the vehicle can be monitored through ALPR detection systems and devices. Bathia paragraph 79 teaching as the information about the occupancy of all the parking spaces is available in real time, system 50 reads this information using the data access smart contract and can provide customized recommendations to users as to the location where they should park. Such customizations can be provided with respect to the price of the parking space, the distance of the parking space from the final destination, etc. The private/public service providers can have their own analytical engines such as, for example, analytical engines 90 and 92, which read the data of the parking spaces owned by them and obtains insights on demand and occupancy of the parking spaces which can in-turn be used to have dynamic pricing of the parking spaces. This platform can also be used by users to obtain relevant information about parking rates, or by a government to justify a price change, by showing graphs of demand-availability. Additionally, the state of the asset can be tracked in real time or when the asset changes hands depending on the implementation and the source of the damage can be tracked and fined. Bathia paragraph 94 teaching the response from the smart contract is provided to the consumer 16 as shown at step (5) in FIG. 7. Using the mobile app 122, the citizen or user can select an empty parking space to station the vehicle as shown at step (6). The blockchain network 51 invokes the provider-consumer smart contract to reserve the parking area (7) and it notifies the service provider 19 about the reservation. Further, the smart contract also can inform the consumer 16 about a successful completion of a parking space reservation as shown at step 8. The consumer 16 can avail the reserved parking area to station the vehicle and the rest of the process flow will be the same as mentioned in FIG. 4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689